DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-17 are cancelled.
Claims 18-34 are pending.
Claims 27-28 are withdrawn.
Claims 18-26 and 29-34 are addressed on the merits herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-16 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14 of U.S. Patent No. 10,697,175. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 18 of the pending application and claim 1 of US 10,697,175, each discloses building panels with a surface and core, a locking system, horizontal locking of a first edge of a first building panel to an adjacent second edge of a second building panel, wherein upper parts of the first and the second edge in a locked position together define a vertical plane perpendicular to a horizontal plane, which is parallel to the surface, said locking system being configured to lock the first edge of the first building panel and the second edge of the second building panel by angling the first and the second building panel relative each other, wherein the locking system comprises a tongue, made in one piece with said core, and a tongue groove configured to cooperate for vertical locking, and wherein the first edge comprises a strip, made in one piece with the core, which is provided with a locking element, which is configured to cooperate for horizontal locking with a downwardly open locking groove formed in the second edge, wherein: the tongue, which is provided in the first edge, is configured to cooperate with a lower lip of the tongue groove, which is provided at the second edge, at lower vertical locking surfaces, the locking element and the locking groove are configured to cooperate at horizontal locking surfaces, the tongue protrudes outwardly beyond the vertical plane, the tongue groove comprises an upper lip, and a horizontal extension of the lower lip, in relation to the upper lip, is smaller than a horizontal extension of the tongue.
Re claim 18 of the pending application and claim 14 of US 10,697,175, each discloses building panels with a surface and core, a locking system, horizontal locking 
Re claim 19 of the pending application and claim 2 of US 10,697,175, each discloses wherein the cooperating horizontal locking surfaces lock the first edge and the second edge both horizontally and vertically with horizontal and vertical pretension.
Re claim 20 of the pending application and claim 3 of US 10,697,175,
Re claim 21 of the pending application and claim 4 of US 10,697,175, each discloses wherein the tongue and the tongue groove comprises upper and lower vertical locking surfaces that are essentially parallel with the horizontal plane and offset horizontally such that a part of the upper vertical locking surfaces are horizontally closer to the locking element than the lower vertical locking surfaces.
Re claim 22 of the pending application and claim 18 of US 10,697,175, each discloses wherein the lower lip protrudes beyond the upper lip and the vertical plane.
Re claim 23 of the pending application and claim 18 of US 10,697,175, each discloses wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip.
Re claim 24 of the pending application and claim 5 of US 10,697,175, each discloses wherein the tongue and the tongue groove comprise guiding surfaces that are configured to be in contact with each other during the assembling by angling, when an edge part of the second edge is in contact with the strip and/or the locking element.
Re claim 25 of the pending application and claim 6 of US 10,697,175, each discloses wherein the guiding surfaces are slanted relative to the vertical plane and located on upper and/or lower parts of the tongue and the tongue groove.
Re claim 26 of the pending application and claim 7 of US 10,697,175,
Re claim 29 of the pending application and claim 9 of US 10,697,175, each discloses wherein the locking system comprises a space between an upper part of the strip and an edge portion of the second panel located essentially under the tongue.
Re claim 30 of the pending application and claim 10 of US 10,697,175, each discloses wherein the upper vertical locking surfaces are offset horizontally in relation to the horizontal locking surfaces..
Re claim 31 of the pending application and claim 11 of US 10,697,175, each discloses wherein the vertical and horizontal locking surfaces are offset horizontally with a horizontal distance that is larger than the horizontal extension of the tongue.
Re claim 32 of the pending application and claim 12 of US 10,697,175, each discloses wherein the core comprises HDF, particleboard, plastic or plywood material.
Re claim 33 of the pending application and claim 13 of US 10,697,175, each discloses wherein the horizontal locking surfaces have a locking angle of about 40-60 degrees against the horizontal plane.
Claim 34 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18-25, 29-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al (“Steele”) (US 2009/0038254) in view of Schulte (US 2012/0174521).
Re claim 18, Steele discloses building panels (Fig. 2, 12a and 12b), comprising a surface (16a, 16b) and a core (18a, 18b), provided with a locking system (Fig. 1) for vertical and horizontal locking (Fig. 2) of a first edge (24b) of a first building panel (12b) to an adjacent second edge (24a) of a second building panel (12a), wherein upper parts (50b, 54a) of the first (24b) and the adjacent second edge (24a) in a locked position (Fig. 3) together define a vertical plane (along 50b and/or along 42) perpendicular to a horizontal plane (along 20b), which is parallel (along 20b) to the surface (20b), said locking system (Fig. 1) being configured to lock the first edge (24b) of the first building panel (12b) and the adjacent second edge (24a) of the second building panel (24a) by angling (Fig. 2-3, as aligning horizontally is “angling,” and at the very least, 12a is capable of being “tipped” relative to 12b during assembly) the first and second building panels (12a, 12b) relative to each other (Fig. 2-3), wherein the locking system (Fig. 1) comprises a tongue (74b), made in one piece (Fig. 2) with said core (18b), and a tongue groove (56a) configured to cooperate for vertical locking (Fig. 3), and wherein the first edge (24b) comprises a strip (see examiner comments), made in one piece (Fig. 2) with 
wherein: 
the tongue (74b), which is provided in the first edge (24b), is configured to cooperate (Fig. 3) with a lower lip (see examiner comments) of the tongue groove (56a), which is provided at the adjacent second edge (24a), at lower vertical locking surfaces (62a, being lower than 54a), 
the locking element (see examiner comments) and the downwardly open locking groove (see examiner comments) are configured to cooperate at locking surfaces (86b, 68a), 
the tongue (74b) protrudes outwardly beyond the vertical plane (along 50b), the tongue groove (56a) comprises an upper lip (see examiner comments), and 
a horizontal extension (see examiner comments, LE) of the lower lip (see examiner comments), in relation to the upper lip (see examiner comments), is smaller than (Fig. 2-3) a horizontal extension (see examiner comments, TE) of the tongue (74b),
but fails to disclose the locking element (see examiner comments) and the locking groove (see examiner comments) are configured to cooperate at horizontal locking surfaces (as the locking surface 86b is curved, and the locking surface 68a appears partially curved).
However, Schulte discloses the locking element (8) and the locking groove (4) are configured to cooperate at horizontal locking surfaces (top surface of 8, and the top surface of 4).

The phrases, “for vertical and horizontal locking of a first edge of a first building panel to an adjacent second edge of a second building panel,” “configured to lock the first edge of the first building panel and the second edge of the second building panel by angling the first and the second building panel relative each other,” “configured to cooperate for vertical locking,” “configured to cooperate for horizontal locking with a downwardly open locking groove formed in the second edge” and “configured to cooperate with a lower lip of the tongue groove,” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 19, Steele as modified discloses the building panels as claimed in claim 18, Schulte discloses wherein the cooperating horizontal locking surfaces (top of 8, bottom of 5, and top of 4) lock the first edge (right edge of 1) and the second edge (left edge of 2) both horizontally (from pulling left to right) and vertically (vertically) with horizontal and vertical pretension (Fig. 3, when 9 is disposed into 4, and when 20 is 
Re claim 20, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) cooperates with the upper lip (see examiner comments) at upper locking surfaces (right edge of 74b, and 62a), but fails to disclose the upper locking surfaces as vertical.
However, Schulte discloses the upper locking surfaces (see examiner comments) as vertical (Fig. 11).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the building panels of Steele with the upper locking surfaces as vertical in order to reduce the machining required by forming angled/curved surfaces on each, and to allow for a better fit, as flat (horizontal) surfaces are more precise than curved.  The modification proposed is merely a change of shape of the right edge of 74b, and 62a of Steele to be flat and vertical, as shown by Fig. 11 in Schulte.  
Re claim 21, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) and the tongue groove (56a) comprises upper and lower vertical locking surfaces (76b, 78b at the right, 60a, 64a) that are parallel with the horizontal plane (along 20b) and offset horizontally (Fig. 2) such that a part of the upper vertical locking surfaces (76b, 58a) are horizontally closer to (Fig. 3) the locking element (see examiner comments) than the lower vertical locking surfaces (60a 78b),
but fails to disclose the upper and lower vertical locking surfaces as parallel with the horizontal plane (in view of the interpretation under 35 USC 112 above).  

Re claim 22, Steele as modified discloses the building panels as claimed in claim 18, wherein the lower lip (see examiner comments) protrudes beyond the upper lip (see examiner comments) and the vertical plane (42, of 50b and 42).
Re claim 23, Steele as modified discloses the building panels as claimed in claim 18, but fails to disclose wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip.
However, it would have been obvious to one having ordinary skill in the art before the time of invention to modify the building panels of Steele to wherein the horizontal extension of the tongue is at least about twice as large than the horizontal extension of the lower lip (for example, so that TE is twice as large as LE in the examiner comments) in order to provide sufficient locking and to optimize material used to obtain that sufficient locking.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 24, Steele as modified discloses the building panels as claimed in claim 18, wherein the tongue (74b) and the tongue groove (56a) comprise guiding 
The phrase “configured to be in contact with each other during the assembling by angling” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 25, Steele as modified discloses the building panels as claimed in claim 24, wherein the guiding surfaces (76b, 80b, 78b, 58a, 62a, 60a) are slanted relative the vertical plane (50b and/or 42) and located on upper and/or lower parts (upper/lower surfaces of 74B and 56a) of the tongue (74b) and the tongue groove (56a).
Re claim 29,
Re claim 30, Steele as modified discloses the building panels as claimed in claim 18, wherein the upper vertical locking surfaces (76b, 58a) are offset horizontally (Fig. 3, as they do not align) in relation to the horizontal locking surfaces (86b, 68a).
Re claim 31, Steele as modified discloses the building panels as claimed in claim 18, wherein the lower vertical locking surfaces (76b, 58a) and the horizontal locking surfaces (Fig. 3) are offset horizontally (Fig. 3, as they do not align), but fails to disclose with a horizontal distance that is larger than the horizontal extension of the tongue.
However, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the building panels of Steele with a horizontal distance that is larger than the horizontal extension of the tongue in order to create more secure locking, as making this modification would require a lateral shift to the right a greater distance of 86b and 68a, and extending the strip in that manner would provide a more secure locking between the panels as the strip would be larger.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 32, Steele as modified discloses the building panels as claimed in claim 18, wherein the core (18a, 18b) comprises HDF, particleboard, plastic or plywood material ([0020]).
Re claim 33, Steele as modified discloses the building panels as claimed in claim 18, wherein the horizontal locking surfaces (68a, 86b) have a locking angle (Fig. 3) against the horizontal plane (along 16b), but fails to disclose the locking angle of about 40 - 60 degrees.
In re Aller, 220 F.2d 454, 456.

Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele et al (“Steele”) (US 2009/0038254) in view of Schulte (US 2012/0174521) and Segaert (US 2009/0260313).
Re claim 26, Steele as modified discloses the building panels as claimed in claim 18, an upper part of the strip (see examiner comments) which is located vertically under (Fig. 3) an outer part of the tongue (outer part of 74b but fails to disclose wherein the horizontal locking surfaces (86b, 68a, as modified to be horizontal by Schulte) are located below a horizontal strip plane (horizontally, at the intersection of 82b and 84b) that intersects an upper part of the strip (see examiner comments).  In essence, Steeler fails to disclose the upper part of the strip being disposed above (or higher than) the horizontal locking surfaces of the strip.  
However, Segaert discloses disclose wherein the horizontal locking surfaces (surfaces of 14) are located below a horizontal strip plane (see examine comments) that intersects an upper part of the strip (see examiner comments).
.  

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner Comments

    PNG
    media_image1.png
    895
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    689
    media_image4.png
    Greyscale


Response to Arguments 
Double Patenting:  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 18, Applicant argues that Steele fails to disclose a horizontal extension of the lower lip, in relation to the upper lip, is smaller than a horizontal extension of the tongue.  The prior Office Action and the above outlined the claim TE and LE in the annotated figures.  Applicant argues that, as recited in MPEP 2125, when a reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing feature are of little value.  Thus, Applicant contends that Steele fails to disclose the above feature.  The Examiner respectfully disagrees.  First, MPEP 2125 says arguments based on measurement of the drawing feature are of little value.  It does not recite that these arguments are of no value.  It follow that these arguments have some value.  Second, features of the invention, including 40b and 56a, are significant to the invention.  In order to provide for these features, the horizontal extension of the lower lip, in relation to the upper lip, must be (is inherently) smaller than a horizontal extension of the cited tongue.  Finally, it’s clear from the figures that feature 74b is provided to extend all of (or nearly all of) the horizontal distance to 62a in order to effect a sufficient interlocking of adjacent boards.  Taken together, the annotated figures provide value, and in order to provide for features including 40b and 56a, the horizontal extension of the lower lip, in relation to the upper 
Applicant’s arguments concerning claims 19 and 34 (and the dependent claims) are addressed in the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635